     Case 2:18-cv-02776-MCE-KJN Document 58 Filed 08/31/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10    ERIN CHRISTENSEN,                                    Case No. 2:18-cv-02776-MCE-KJN
11                        Plaintiff,                       ORDER GRANTING JOINT
                                                           STIPULATION TO MODIFY
12            v.                                           SCHEDULING ORDER
13    GOODMAN MANUFACTURING
      COMPANY, a corporation; GOODMAN
14    DISTRIBUTION, INC., a corporation;
      DAIKIN GLOBAL, a corporation; and Does
15    1-10, inclusive,
16                        Defendants.
17

18
            The Court, having reviewed the parties’ Joint Stipulation to Modify the Pretrial
19
     Scheduling Order, and finding good cause appearing therefor, hereby grants the Application and
20
     orders that:
21
            1.        The deadline for filing dispositive motions is continued to September 17, 2021.
22
            2.        All other operative dates remain unchanged.
23
            IT IS SO ORDERED.
24
     Dated: August 30, 2021
25

26

27

28
                                                      1
                    ORDER GRANTING JOINT STIPULATION TO MODIFY SCHEDULING ORDER
